IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOANN F. CHRISTIAN, individually and       §
as Administratrix of the ESTATE OF         §        No. 446, 2014
BRUCE J. CHRISTIAN, NICOLE C.              §
CHRISTIAN, LYNDSEY M.                      §
CHRISTIAN and BRUCE J. CHRISTIAN,          §
JR.,                                       §
                                           §
             Plaintiffs Below,             §
             Appellants,                   §        Court Below:
                                           §
       v.                                  §        Superior Court of the
                                           §        State of Delaware,
COUNSELING RESOURCE                        §        in and for New Castle County
ASSOCIATES, INC., a Delaware               §
Corporation, J. ROY CANNON,                §        C.A. No. N09C-10-202 EMD
LPCMH, ARLEN D. STONE, M.D.,               §
Individually and doing business as Abby    §
Family Practice, and THE FAMILY            §
PRACTICE CENTER OF NEW CASTLE, §
P.A., a Delaware Professional Association, §
individually and doing business as Abby    §
Family Practice,                           §
                                           §
             Defendants Below,             §
             Appellees.                    §

                            Submitted: March 4, 2015
                             Decided: March 9, 2015

Before HOLLAND, VALIHURA and VAUGHN, Justices.

                                    ORDER

      This 9th day of March 2015, having considered this matter on the briefs and

the oral arguments of the parties, and having concluded that the same should be

affirmed on the basis of and for the reasons assigned by the Superior Court in its
Opinion and Order of July 16, 2014 and its Orders dated July 1, 2014, June 12,

2014 and June 2, 2014;

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                            BY THE COURT:



                                            /s/ Karen L. Valihura
                                            Justice




                                        2